DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "these devices" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 2, the limitations of “a compressed air supply pipe” in lines 5-6 and “a pressurized chemical liquid supply pipe” in lines 7-8 render the claim indefinite because a “compressed air pipe” was positively recited in line 3 of claim 1 and a “pressurized chemical liquid pipe” was positively recited in line 4 of claim 1, and claim 2 depends from claim 1.  As a result it is unclear if claim 2 requires different pipes, or if it is referring to the pipes that were already recited in claim 1.  For the purposes of examination, latter will be assumed; this appears to be consistent with the drawings.  
Claim 3 is rejected as being indefinite for depending from indefinite claim 2.  
Claim 4 is rejected as being indefinite because an apparent scrivener’s error in line 9 renders the claim unclear.  Specifically, it is unclear how the phrase “on an inner side than an ejection port” further limits the claimed invention.  
Claims 5-6 are rejected as being indefinite for depending from indefinite claim 4.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochbrueckner (US 10,035,154).
Regarding claim 1, Hochbrueckner teaches a chemical liquid spraying apparatus (600) comprising: 
a case (670) equipped with a pressurized chemical liquid tank (640) and a compressor (650); 
an extension connecting pipe (620) including a compressed air pipe (722) through which a part of compressed air supplied from the compressor flows (fig. 7), and a pressurized chemical liquid pipe (724) through which a chemical liquid pressurized by a rest part of the compressed air supplied from the compressor flows from the pressurized chemical liquid tank (fig. 7); and 
a two-fluid nozzle (100) attached to a distal end of the extension connecting pipe (fig. 6); 
wherein the two-fluid nozzle comprises a compressed air passage (512) connected to the compressed air pipe (fig. 7) and a pressurized chemical liquid passage (514) connected to the pressurized chemical liquid pipe (fig. 7), and is configured that the compressed air supplied from the compressed air passage and the pressurized chemical liquid supplied from the pressurized chemical liquid passage are mixed and ejected (col. 3, ln. 64-col. 4, ln. 2).  
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeuchi (US 4,284,239).
Ikeuchi teaches a two-fluid nozzle (fig. 1) for mixing and spraying gas and liquid, comprising a nozzle body (2), wherein a gas passage (111) is provided on an outer periphery of a liquid passage (13) in the nozzle body (fig. 3), an ejection-side opening (14) of the liquid passage is located in the gas passage to form an internal mixing chamber bordering an ejection port (15) of the nozzle body (fig. 3), and the internal mixing chamber is formed to be reduced in diameter toward the ejection port (fig. 3 - at 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hochbrueckner in view of Munn (US 2011/0114760).
Regarding claim 2, Hochbrueckner discloses the chemical liquid spraying apparatus described regarding claim 1, and further wherein the case is a portable case (col. 6, ln. 44-49; fig. 6), that is a backpack type case having a shoulder strap or a carriage type case having rollers attached to a lower surface thereof, and the case houses the pressurized chemical liquid tank, the compressor, a power supply (660) for driving the compressor (fig. 7), a controller (col. 7, ln. 57-61), a wire harness connecting these devices (fig. 7), a compressed air supply pipe (722) connected to the compressor, a pressurizing branch pipe  branched from the compressed air supply pipe and connected to the pressurized chemical liquid tank (fig. 7), and a pressurized chemical liquid supply pipe (724) connected to the pressurized chemical liquid tank.  Hochbrueckner does not explicitly disclose that the power supply is a battery.  
Munn teaches a liquid spraying apparatus (10) comprising a compressor (40/23) and a battery (50, par. 35) for driving the compressor.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spraying apparatus of Hochbrueckner to modify the power supply to be a battery, as taught by Munn, since this would eliminate the need for a power cord to provide power to the apparatus, which would enhance the portability of the apparatus.  
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hochbrueckner in view of Munn and further in view of Wurz (US 2010/0116900).
Regarding claim 3, Hochbrueckner discloses the chemical liquid spraying apparatus described regarding claim 2, and further wherein: the nozzle is attached to the distal end of the extension connecting pipe to form a spray gun (fig. 1); coupling joints respectively attached to a terminal of the compressed air supply pipe, a terminal of the pressurized chemical liquid supply pipe, and a terminal of the wire harness, those are provided to the case, are led out to an outer surface of the case (col. 6, ln. 12-27; fig. 6); coupled joints respectively connected to the coupling joints are provided at an end of the extension connecting pipe (fig. 6); and a grip portion (350) is provided on the outer pipe on a terminal side (fig. 3).  Hochbrueckner does not disclose that the extension connecting pipe is formed in a double pipe in which an inner pipe serving as the pressurized chemical liquid pipe is surrounded by an outer pipe serving as the compressed air pipe, or wherein a spray button is provided on the grip portion.
Munn further teaches wherein a spray button (70) is provided on the grip portion (21, see fig. 1).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the spraying apparatus of Hochbrueckner to include a spray button provided on the grip portion, as also taught by Munn, since this would enhance control of the apparatus.  
  Wurz teaches a two-substance nozzle (par. 1; fig. 2) comprising an extension connecting pipe (4, see fig. 2) formed in a double pipe in which an inner pipe (2) serving as a pressurized chemical liquid pipe (par. 134) is surrounded by an outer pipe (4) serving as a compressed gas pipe (par. 136).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spraying apparatus of Hochbrueckner in view of Munn such that the extension connecting pipe is formed in a double pipe in which an inner pipe serving as the pressurized chemical liquid pipe is surrounded by an outer pipe serving as the compressed air pipe, as taught by Wurz, since this was a known arrangement for a pipe comprising both a separate liquid and air pipe and such an arrangement maximized the flow area available to the fluids therein.  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hochbrueckner in view of Ikeuchi (US 4,284,239).
Regarding claim 4, Hochbrueckner teaches the chemical liquid spraying apparatus described regarding claim 1, but is does not explicitly disclose the detailed structure of the two-fluid nozzle attached to the distal end of the extension connecting pipe. 
Ikeuchi teaches a two-fluid nozzle comprising a through hole (11) formed along a center axis on an ejection side of a nozzle body (2, see figs. 1, 3); an inner cylinder (4) providing the pressurized chemical liquid passage, disposed in the through hole so that the compressed air passage is formed (fig. 3); and an internal mixing chamber (16) formed by positioning a distal opening of the inner cylinder on an inner side than an ejection port (15) that is a distal opening of the nozzle body forming an outer cylinder (fig. 3); wherein 7the pressurized chemical liquid ejected from the distal opening of the pressurized chemical liquid passage is internally mixed with the compressed air supplied from an outer peripheral side thereof and sprayed to an outside from the ejection port, and an inner peripheral surface of the internal mixing chamber is reduced in diameter toward the ejection port (fig. 3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hochbrueckner to use the two-fluid nozzle of Ikeuchi as described above since this was a known two-fluid nozzle capable generating a mist of at least one kind of liquid with a particle-diameter distribution as narrow as possible with an average of at most several tens of microns, and generating a large amount of mist of the above-described type with a relatively small amount of air under comparatively low compressed pressure conditions (col. 4, ln. 39-54).  
Regarding claim 5, Hochbrueckner in view of Ikeuchi discloses the chemical liquid spraying apparatus described regarding claim 4, and Ikeuchi further teaches wherein: the compressed air passage connected to the compressed air pipe and the pressurized chemical liquid passage connected to the pressurized chemical liquid pipe are formed in a base part (2) of the nozzle body of the two-fluid nozzle (fig. 1); branch portions that are branched into two or three at equal intervals with respect to the center axis are provided on a distal side of the base part of the nozzle body (fig. 1); the branch portions extend inclining in directions away from each other (fig. 1) and bending portions provided thereafter extend in directions approaching each other toward the center axis (fig. 1); the through hole is provided along the center axis of each of the bending portions and the inner cylinder is disposed in each of the through holes (fig. 1); and spray ejected from the ejection ports provided at respective tips of the bending portions of the branch portions collide each other on an extension of the center axis of the nozzle body, whereby droplets in the spray are atomized (col. 7, ln. 36-51).  
Regarding claim 6, Hochbrueckner in view of Ikeuchi discloses the chemical liquid spraying apparatus described regarding claim 5, and Ikeuchi further discloses wherein the droplets of the spray to be collide-mixed are dry fog having an average particle diameter of 10 m or less (col. 1, ln. 10-12 - the droplets of spray to be collide-mixed are dry fog with respective particle-diameters being in the range from a sub-micron order to at most some tens of microns).   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hochbrueckner in view of Cosman et al. (US 2016/0339132).
Hochbrueckner discloses the chemical liquid spraying apparatus described regarding claim 1, and further wherein the pressurized chemical liquid  wherein the pressurized chemical liquid sprayed is a disinfectant (col. 1, ln. 60-65).  Hochbrueckner does not disclose that the pressurized chemical liquid is a hypochlorous acid solution.  
Cosman teaches that a known pressurized chemical liquid for use as a disinfectant is a hypochlorous acid solution (par. 32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hochbrueckner to use a hypochlorous acid solution for the pressurized chemical liquid because this was a known germicidal fluid.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark (US 6,837,447), Henderson (US 4,753,390), Dalton et al. (US 2018/0207655), Schliemann (US 2012/0067972), Simon (US 1,899,749), and Wolfgang (US 1,875,729) all disclose liquid spraying apparatuses having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752